ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_07_EN.txt. DISSENTING OPINION OF JUDGE PETREN
[Translation]

As, to my regret, I am unable to concur in the opinion of the majority
either with regard to the deferment, to a later stage in the proceedings,
of the questions of the Court’s jurisdiction and the admissibility of the
Application, or with regard to the indication of provisional measures,
I have to append to the Order a dissenting opinion.

In my view, the questions of the Court’s jurisdiction and of the ad-
missibility of the Application, and also the question of the indication of
provisional measures, fall into a common framework as follows:

Before undertaking the examination of the merits of the case, the
International Court of Justice, like any other court, has the duty of
making sure as far as possible that it possesses jurisdiction and that the
application is admissible. The absence of the State against which appli-
cation is made does not alter this requirement in any way. On the con-
trary, Article 53 of the Statute lays an obligation on the Court to satisfy
itself as to its possession of jurisdiction and the admissibility of the
application on the basis of the elements at its disposal. Among the latter
in the present case are the arguments put forward by France in the letter
handed in by its Ambassador, and by Australia in its Application and
in its oral pleadings of 21-25 May 1973. It is, however, the Court’s duty
also to consider any other elements that it may find relevant. The fact that
Australia has requested provisional measures does not dispense the Court
from the obligation of beginning by an examination of the questions of its
jurisdiction and of the admissibility of the Application; indeed, it makes
that examination, if anything, more urgent.

For it to be possible for the Court to consider that it has jurisdiction on
the merits of the case, it would, as I see it, be necessary for it to approve
at least one of the three propositions put forward in turn by the Australian
Government:

1. The reservation expressed by France when in 1966 it renewed its
acceptance of the Court’s jurisdiction, a reservation referring to
activities connected with French national defence, is not valid;

2. The nuclear tests referred to in the Australian Application are not
connected with French national defence;

3. The General Act of 1928 has remained in force as between States
parties to that Act in 1944, the consequence of which is that reserva-
tions made by such States in accepting after 1945 the jurisdiction of the

29
NUCLEAR TESTS (DISS. OP. PETREN) 125

International Court of Justice are without effect in their relations
among themselves.

The questions thus raised for the Court do not concern the merits of the
case. They occur in a general framework of international law and, in my
view, the Court would not have needed any further explanations from
the Australian Government in order to resolve them, and it could and
should have settled them on the basis of the elements at its disposal.

In this connection, it should be pointed out that the question of juris-
diction raises the issue of the extent to which the 1928 General Act can
have survived the disappearance of the League of Nations and its organs,
as also of the effect, if any, of such survival on the reservations made by
States parties to that Act when accepting the jurisdiction of the present
Court. Now Article 63 of the Statute required that these States should be
notified without delay that such questions were submitted to the Court in
the present case. If they had been so notified, they would already have
had the opportunity of manifesting their astonishment, their satisfaction
or their indifference in regard to the contention of the Australian Govern-
ment mentioned under 3 above. But the fact that the required notification
has not yet been made does not justify the Court in today inviting the
Australian Government to present, at a later stage in the proceedings,
further argument on the question of jurisdiction.

Ï am therefore of the opinion that the Court should not have opened a
new phase of the case for that purpose but, on the contrary, should have
requested the Australian Government to complete its argument on that
issue in the present stage of the case.

As the Court has now deferred its decision on the question of jurisdic-
tion, I am unable to indicate here and now my own assessment of the
various factors entering into the consideration of that question.

Nevertheless, the Australian Government’s request for the indication
of provisional measures obliges me to examine whether the pre-conditions
for the Court’s ability to indicate such measures have been fulfilled.

Among those pre-conditions, certain relate to the question of jurisdic-
tion. In that connection the Australian Government has referred inter alia
to the Orders made by the Court on 17 August 1972 in the two Fisheries
Jurisdiction cases. In both of these Orders the Court considered that on a
request for provisional measures it need not, before indicating them,
finally satisfy itself that it had jurisdiction on the merits of the case, but
that it ought not to act under Article 41 of the Statute if the absence of
jurisdiction was manifest.

The Australian Government sought to draw from this considerandum
the conclusion that it is only when the absence of the Court’s jurisdiction
is manifest that it ought not to act under Article 41 of the Statute. It is not
possible to accept such an interpretation. The paragraph in question
simply alludes to two extreme situations: one in which the jurisdiction of

30
NUCLEAR TESTS (DISS. OP. PETREN) 126

the Court is finally established and another in which the absence of
jurisdiction is manifest. It says that the existence of the first situation is
not a necessary pre-condition for the indication of provisional measures
and that, in the second situation, the Court should not indicate such
measures, which is a self-evident observation that does not lend itself to
broader conclusions. The paragraph does not say in accordance with
what criteria, within the area lying between finally established jurisdiction
and manifest absence of jurisdiction, the line must be drawn between the
situations which permit the application of Article 41 and those which do
not permit it. It is only in a later paragraph, which the two Orders also
have in common, that a reply is found to that question. There the Court
indicates that it considers that a provision in an instrument emanating
from the Parties appears, prima facie, to afford a possible basis on which
the jurisdiction of the Court might be founded.

In the present case, it appears from paragraph 13 of the Order that the
Court has been guided by that precedent, for it there expresses the
opinion that it ought not to indicate interim measures unless the provi-
sions invoked by the Applicant appear, prima facie, to afford a basis on
which the jurisdiction of the Court might be founded. I can agree to this
formula, which in my view signifies that for Article 41 of the Statute to
be applicable it is not sufficient for a mere adumbration of proof, con-
sidered in isolation, to indicate the possibility of the Court’s possessing
jurisdiction: that there must also be a probability transpiring from an
examination of the whole of the elements at the Court’s disposal.

1 have therefore been impelled to carry out such an examination. In
the event, however, I do not find it probable that the three propositions
of the Australian Government, or any one of them, may afford a basis
on which to found the jurisdiction of the Court. For the reason already
mentioned, I find myself, at the present stage of the proceedings, pre-
vented from setting forth the considerations which have led me to that
conclusion and preclude me from voting for the indication of provisional
measures.

Alongside the question of the Court’s jurisdiction, there arises that of
the admissibility of Australia’s Application. As I understand that term,
it includes the examination of every question that arises in connection
with the ascertainment of whether the Court has been validly seised of the
case. But what is first and foremost necessary from that point of view is to
ask oneself whether atmospheric tests of nuclear weapons are, generally
speaking, already governed by norms of international law, or whether
they do not still belong to a highly political domain where the norms
concerning their international legality or illegality are still at the gestation
stage.

Certainly, the existence of nuclear weapons and the tests serving to
perfect and multiply them, are among the foremost subjects of dread for
mankind today. To exorcise their spectre is, however, primarily a matter
for statesmen. One rust hope that they will one day succeed in establish-
ing a state of affairs, both political and legal, which will shield the whole

31
NUCLEAR TESTS (DISS. OP. PETREN) 127

of mankind from the anxiety created by nuclear arms. Meanwhile there
is the question whether the moment has already come when an inter-
national tribunal is the appropriate recipient of an application like that
directed in the present case against but one of the present nuclear Powers.

The Order defers the question of the admissibility of the Application,
like that of the Court’s jurisdiction, to a later stage in the proceedings.
I am unable to concur in this decision, because I consider that the Court
could and should have settled in its present session the whole of the
preliminary and urgent questions which arise in the case and concerning
which it is incumbent upon the Court to take up a position proprio motu.

To avoid anticipating such vote as | may cast in the new phase of the
proceedings, I must, I feel, refrain from saying anything more on the
question of the admissibility of the Application. I do not, moreover, find
it necessary to answer the question whether it appears probable that the
Application is admissible, which constitutes one of the conditions
enabling the Court to cross the threshold of Article 41 of its Statute and
indicate provisional measures. Having already found Article 41 in-
applicable in this instance owing to the improbability that France, despite
the reservation it has attached to its acceptance of the Court’s jurisdiction,
could be held subject thereto in the present case, I have no need to
pronounce upon any other aspects of the question of the applicability
of Article 41.

(Signed) S. PETREN.

32
